Citation Nr: 0942018	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, 
Ohio


THE ISSUE

Entitlement to reimbursement of medical expenses incurred due 
to the non-VA hospitalization of the Veteran for ischemic 
left great toe.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1969 to November 1970.  The Veteran died in October 
2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Cincinnati, Ohio, 
which denied the appellant's claim.

The appeal is REMANDED.  VA will notify the appellant if 
further action on her part is required.


REMAND

In her December 2007 VA Form 9, the appellant specifically 
requested a personal Board hearing in Washington D.C.  She 
was subsequently scheduled for a January 2010 personal 
hearing at the Central Office in Washington, D.C.  

In October 2009, the Board received the appellant's request 
for a videoconference hearing at the Regional Office (RO) in 
Cleveland, Ohio.  Pursuant to 38 C.F.R. § 20.703, the 
appellant's request must be honored and a remand of the case 
for this purpose is therefore required.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing.  The appellant 
should be notified of the date, time, and 
place of such hearing by letter mailed to 
her current address of record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


